            Case 2:21-cr-00040-CDJ Document 1 Filed 02/17/21 Page 1 of 13



                           IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                          CRIMINAL NO. 21-

                      v.                           DATE FILED:

 GLENN W. PHILLIPS                                 VIOLATIONS:
                                                   18 U.S.C. § 1343 (wire fraud - 2 counts)
                                                   18 U.S.C. § 1341 (mail fraud - 4 counts)
                                                   Notice of forfeiture


                                         INDICTMENT

                                  COUNTS ONE AND TWO

THE GRAND JURY CHARGES THAT:
        Background
       1.      In or about 2012, the defendant GLENN W. PHILLIPS formed approximately 12

businesses in Virginia. Among these were Global Apps Corporation, GlobalDLP.com.DE. Inc.,

GAppsCor Development LLC, and DLP Global LLC.

       2.      In or about June 2013, Bank of America account ending 5405 was opened in the

name of Global Apps Corporation. Defendant GLENN W. PHILLIPS had sole signature

authority on this account.

       3.      In or about March 2014, Bank of America account ending 1036 was opened in the

name of GlobalDLP.COM.DE Inc. Defendant GLENN W. PHILLIPS had sole signature

authority on this account.

       4.      In or about February 2013, First National Bank of Alta Vista account ending 0920

was opened in the name of GAppsCor Development LLC. Defendant GLENN W. PHILLIPS

had sole signature authority on this account.
             Case 2:21-cr-00040-CDJ Document 1 Filed 02/17/21 Page 2 of 13



        5.      In or about February 2013, First Citizens Bank account ending 0345 was opened

in the name of OLP Global LLC. Defendant GLENN W. PHILLIPS had sole signature authority

on this account.

        6.      In or about December 2013, a second account was opened at First Citizens Bank

in the name of OLP Global LLC, First Citizens Bank account ending 4015. Defendant GLENN

W. PHILLIPS had sole signature authority on this account.

                                          THE SCHEME

        7.      From in or about October 2013 through in or about October 2016, defendant

                                      GLENN W. PHILLIPS

devised and intended to devise a scheme to defraud members of churches, and to obtain money

and property by means of false and fraudulent pretenses, representations and promises.

                                    MANNER AND MEANS

               It was part of the scheme that:

       8.       The defendant GLENN W. PHILLIPS approached individual pastors of churches

of Denomination # 1, seeking access or introductions to their members. Defendant PHILLIPS

told these pastors that he was interested in making a large donation to their churches. Defendant

PHILLIPS explained (then, or in a subsequent meeting) that he had developed language

translation software, but needed to raise funds to market his software overseas. Defendant

Phillips explained that if the pastor's church members would lend him the money, he would

repay it with interest, and would also make a large contribution to their church, e.g., for the

church's building fund, when he sold his software.

       9.       Defendant GLENN W. PHILLIPS then met with interested church members

individually, in their homes or at restaurants. Defendant PHILLIPS explained to the church
             Case 2:21-cr-00040-CDJ Document 1 Filed 02/17/21 Page 3 of 13



members that he needed to raise money, generally telling them that he needed to raise

approximately $200,000 or $250,000 to market his language software overseas. Defendant

PHILLIPS told church members that he would make a large donation to their church, e.g., $1

million dollars or some other large amount, e.g., for the church's building fund, when he sold the

software.

       10.      When church members agreed to lend money, defendant GLENN W. PHILLIPS

gave the church members Promissory Notes for one-year or two-year loans, at I 0% interest.

       11.      The church members' checks were made payable to defendant GLENN W.

PHILLIPS's company, Global Apps Corporation.

       12.     In total, defendant GLENN W. PHILLIPS obtained at least approximately

$315,000 from approxjmately 26 church members.

       13.     Defendant GLENN W. PHILLIPS deposited, or caused to be deposited, the

church members' funds into Bank of America account ending 5405 in the name Global Apps

Corporation, and, in at least one instance, into Bank of America account ending 1036 in the

name Globa!DLP.COM.DE. Inc.

       14.     Defendant GLENN W. PHILLIPS then used some of the church members' funds

to repay a professor in Virginia, from whom PHILLIPS had solicited a loan to help launch his

software business.

       15.     Defendant GLENN W. PHILLIPS also used some of the church members· funds

to pay for hotel and restaurant charges, retail purchases, gas charges, and other living expenses.

       16.     Defendant GLENN W. PHILLIPS also used some of the church members' funds

to make large cash withdrawals.
                Case 2:21-cr-00040-CDJ Document 1 Filed 02/17/21 Page 4 of 13



          17.      Defendant GLENN W. PHILLIPS also transferred (directly, or in a series of

transfers) some of the church members' funds into other accounts on which defendant PHILLIPS

had sole signature authority, including First National Bank of Alta Vista account ending 0920 in

the name GAppsCor Development LLC., and First Citizens Bank accounts ending 0345 and

4015 in the name of OLP Global LLC.
                                                                             u
          18.      When defendant OLE      W. PHILLIPS transferred investor fnds from one

account to another account, he then used the newly transferred funds for cash withdrawals,

purchases of daily living expenses, and/or transfers to other accounts, until he had essentially

depleted all of the church member funds.

          Church members D.S. and R.P.

          19.      D.S. was a member of one of the churches ("Church# I). On or about February

19, 20 I6, D.S. agreed to lend $1,000 to defendant GLENN W. PHILLIPS based on the

representation of defendant PHILLIPS that he would use the funds to market his software

abroad.

          20.     On or about February 19, 2016, defendant GLENN W. PHILLIPS signed a

Promissory Note, agreeing to repay D.S. his money, with 10% interest, in one year.

       21.         R.P. was a member at one of the churches ("Church#1 "). In or about May 2016,

R.P. agreed to lend $5,000 to defendant OLE        W. PHILLIPS based on the representation of

defendant PHILLIPS that he would use the funds to market his software abroad.

       22.        On or about June 16, 2016, defendant GLENN W. PHILLIPS signed a

Promissory Note, agreeing to repay R.P. his money. with 10% interest, in one year.
             Case 2:21-cr-00040-CDJ Document 1 Filed 02/17/21 Page 5 of 13



       23.      On or about each of the dates set forth below, in the Eastern District of

Pennsylvania, and elsewhere, defendant

                                     GLENN W. PHILLIPS,

for the purpose of executing the scheme described above, and attempting to do so, caused to be

transmitted by means of wire communication in interstate commerce the signals and sounds

described below for each count, each transmission constituting a separate count:


  COUNT            DATE           DESCRIPTION

  1                2/l 9/2016     D.S., who was in the Eastern District of Pennsylvania, initiated
                                  a $1,000 wire transfer from his Wells Fargo Bank account
                                  ending 5940, which was electronically processed by a Wells
                                  Fargo Bank computer server located in Alabama and
                                  transmitted to a Bank of America computer server located in
                                  Texas, in order to credit a deposit to Bank of America account
                                  ending 5405 in the name of Global Apps Corporation.
  2               6/16/2016       R.P. Sr., who was at a Wells Fargo branch in the Eastern
                                  District of Pennsylvania, initiated a $5,000 wire transfer from
                                  his Wells Fargo Bank account ending 6697, which was
                                  electronically processed by a Wells Fargo Bank computer server
                                  located in Alaban1a and transmitted to a Bank of America
                                  computer server located in Missouri, in order to credit a Bank of
                                  America account ending 5405 in the name Global Apps
                                  Corporation.



                  All in violation of Title 18, United States Code, Section 1343.
             Case 2:21-cr-00040-CDJ Document 1 Filed 02/17/21 Page 6 of 13



                             COUNTS THREE THROUGH FIVE

THE GRAND JURY FURTHER CHARGES THAT:

       1.       Paragraphs I through 6 and 8 through 18 of Count One are incorporated here by

reference.

                                         THE SCHEME

       2.       From in or about October 2013 to in or about October 2016, defendant

                                     GLENN W. PHILLIPS

devised and intended to devise a scheme to defraud members of churches, and to obtain money

and property by means of false and fraudulent pretenses, representations and promises.

                                    MANNER AND MEANS

       It was part of the scheme that:

       3.       When an individual church member's loan was about to reach its maturity date,

and therefore defendant GLENN W. PHILLIPS was required by the terms of the loan agreement

to repay the loan amount and interest to the individual church member, instead defendant

PHILLIPS generally presented the church member with a document extending the maturity date.

When the new extended maturity date was approaching, defendant PHILLIPS sometimes

presented the church member with another document extending the maturity date yet again, and

in some instances, defendant PHILLIPS presented some church members with a document

extending the maturity date yet a third time.

       4.      Eventually, in or about March 2016, defendant GLENN W. PHILLIPS mailed

church members a one-page letter dated March 28, 2016, in which he advised them of a delay

but promised to repay their loans on September 30, 2016. In the letter, defendant PHILLIPS also
            Case 2:21-cr-00040-CDJ Document 1 Filed 02/17/21 Page 7 of 13



told the church members that their "Loan/Corporate Note, is in full force and effect, earning l 0%

APR interest, with annual compounding of interest."

       5.      On or about March 28, 2016, in the Eastern District of Pennsylvania, the Middle

District of North Carolina, and elsewhere, defendant

                                    GLENN W. PHILLIPS

for the purpose of executing the scheme described above, and attempting to do so, knowingly

caused to be delivered by mail according to the directions thereon, a letter from defendant

PHILLIPS to the church members listed below, which stated that "Our time together on this

project/journey is definitely coming to an end, but on March 28, 2016, there is a DELAY in my

concluding/finalizing by March 31, 2016," and further stating that their ·'Loan/Corporate Note"

would be extended to a new maturity date of September 30, 2016," -- but falsely assuring the

church members that their funds were "continuing to earn interest on the outstanding principle,

with annual compounding" when, in fact, he knew that he had withdrawn most of their

investment funds as cash and/or spent their investment funds on personal purchases, on the date

described below for each count, with each mailing constituting a separate count:


  COUNT           DATE                         DESCRIPTION


  3              3/28/16                       Envelope postmarked March 28, 2016, mailed
                                               from Greensboro, North Carolina, addressed to
                                               R.K. and P.K. in Quakertown, PA
  4              3/28/16                       Envelope postmarked March 28, 2016, mailed
                                               from Greensboro, North Carolina, addressed to
                                               E.K. and N.K. in Pennsburg, PA

  5               3/28/16                      Envelope postmarked March 28, 2016, mailed
                                               from Greensboro, North Carolina, addressed to
                                               R.G.M. and C.A.M. in Red Hill, PA
               In violation of Title 18, Umted States Code, Sect10n 1341.
              Case 2:21-cr-00040-CDJ Document 1 Filed 02/17/21 Page 8 of 13



                                          COUNT SIX

THE GRAND JURY FURTHER CHARGES THAT:

       1.        Paragraphs 1 through 6 and 8 through 18 of Count One are incorporated here by

 reference.

       2.        K.W.H. was a member of Church #I who had loaned defendant GLENN W.

PHILLIPS money in 2014 in response to PHILLIPS's request for funds so that he could market

 his software overseas.

                                         THE SCHEME

       From in or about June 2013 to in or about September 2017, defendant

                                     GLENN W. PHILLIPS

devised and intended to devise a scheme to defraud K.W.H., and to obtain money and property

by means of false and fraudulent pretenses, representations and promises.

                                    MANNER AND MEANS

       It was part of the scheme that:

       3.       In or about March 2015, defendant GLENN W. PHIILPS solicited K.W.H. to help

defendant PHILLIPS fund a "fast track" Initial Public Offering ("IPO") of stock for defendant

PHILLIPS' s company.

       4.       K.W.H. agreed to lend defendant GLENN W. PHILLIPS $5,000 for two years at

20% interest.

       5.       On or about March 19, 2015, K.W.H. gave defendant GLENN W. PHILLIPS a

check for $5,000 payable to Globa!DLP.com.DE.
            Case 2:21-cr-00040-CDJ Document 1 Filed 02/17/21 Page 9 of 13



       6.     On or about March 20, 2015, a $5,000 credit was posted to Bank of America

account ending I 036 in the name of GlobalDLP.COM.DE Inc. Prior to this credit, the balance

in Bank of America account ending I 036 was less than approximately $400.

       7.     On or about March 20, 2015, a $4,000 cash withdrawal was posted from Bank of

America account ending 1036 in the name of GlobalDLP.COM.DE Inc.

       8.     On or about March 20, 2015, and for days thereafter, numerous Point of Sale

charges for food, lodging, and living expenses were posted to Bank of America account ending

1036 in the name of GlobalDLP.COM.DE Inc.

       9.     In or about May 2017, WH. received a letter from defendant GLENN W.

PHILLIPS postmarked on or about May 13, 2017. In the letter, defendant PHILLIPS stated that

he was "Reconfirming original Principal of your March I 9, 2015 Loan to GlobalDLP.com.CA,

Inc. of USO $5,000, at an APR rate of 20%, with annual compounding, makes the compounded

Interest Earned a total of $2,200.00, on the 'initial' maturity date of March 18, 2017, per note

yield, and a total due of USO $7,200.00." Defendant PHILLIPS stated that "Solely for the

benefit of GlobalDLP.com.CA, Inc. and its mandatory reporting of payments for Earned

Interest, and having been Paid, your distribution will be deferred to July 18, 2017, or sooner."

(Emphasis in original.) Defendant PHILLIPS stated that ··Until the 'actual/final/ distribution,

your Principal, of $7,200.00 as of the •initial' maturity date, will 'again' continue to accrue

Interest on Unpaid Principal balance at the APR of 20%." (Emphasis in original.)

      10.     In or about July 2017, K.W.H. received a letter from defendant GLENN W.

PHILLIPS postmarked on or about July 10, 2017. In the letter, defendant PHILLIPS once again

confirmed the debt. Defendant PHILLIPS also once again stated, ··Solely for the benefit of

GlobalDLP.com.CA, Inc. and its mandatory reporting of payments for Earned Interest, and
              Case 2:21-cr-00040-CDJ Document 1 Filed 02/17/21 Page 10 of 13



 having been Paid, your distribution will be deferred to September 18, 2017, or sooner."

 (Emphasis in original.) Defendant PHILLIPS once again confirmed "Until the 'actual/final/

 distribution, your Principal, of $7,200.00 as of the 'initial' maturity date, will 'again' continue

 to accrue Interest on Unpaid Principal balance at the APR of 20%." (Emphasis in original.)

        11.      In or about September 2017, K.W.H. received a letter from defendant GLENN W.

 PHILLIPS postmarked on or about September 18, 2017. Defendant PHILLIPS once again

 confirmed the debt. Defendant PHILLIPS also once again stated, '·Solely for the benefit of

 GlobalDLP.com.CA, Inc. and its mandatory reporting of payments for Earned Interest, and

 having been Paid, your distribution will be deferred to January 18, 2018, or sooner." (Emphasis

 in original.)

        12.      Defendant GLENN W. PHILLIPS never repaid K. W.H.

        13.      On or about September 18, 2017, in the Eastern District of Pennsylvania, the

Middle District of North Carolina, and elsewhere, defendant

                                      GLENN W. PHILLIPS

for the purpose of executing the scheme described above, and attempting to do so, knowingly

caused to be delivered by mail according to the directions thereon, a letter from defendant

PHILLIPS to K.W.H., assuring him that his loan would continue to accrue interest, when

defendant PHILLIPS knew that he had withdrawn most of K.W.H.'s funds as cash and/or spent

K.W.H.'s funds on PHILLIPS's daily living expenses.

                 In violation of Title 18, United States Code, Sections 1341.
          Case 2:21-cr-00040-CDJ Document 1 Filed 02/17/21 Page 11 of 13



                                   NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

               1.      As a result of the violation of Title 18, United States Code, Sections

1343 and 1341, set forth in this indictment, defendant

                                       GLENN W. PHILLIPS,

shall forfeit to the United States of America any property that constitutes, or is derived from,

proceeds obtained directly or indirectly from the commission of such violations including, but

not limited to, the sum of $413,000.

               2.      If any of the property subject to forfeiture, as a result of any act or

omission of the defendant(s):

                       (a)      cannot be located upon the exercise of due diligence;

                       (b)      has been transferred or sold to, or deposited with, a third party;

                       (c)      has been placed beyond the jurisdiction of the Court;

                       (d)      has been substantially diminished in value; or

                       (e)      has been commingled with other property which cannot be divided

                                without difficulty;

it is the intent of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant(s) up to the value of the property subject to forfeiture.
.. .            Case 2:21-cr-00040-CDJ Document 1 Filed 02/17/21 Page 12 of 13



                     All pursuant to Title 28, United States Code, Section 2461(c) and Title I 8, United

       States Code, Section 981(a)(l)(C).



                                                          A TRUE BILL:




       JENNIFER ARBITER WILLIAMS
       Acting United States Attorney
Case 2:21-cr-00040-CDJ Document 1 Filed 02/17/21 Page 13 of 13


 No.

 UNITED STATES DISTRICT COURT

                  Eastern District of Pennsylvania

                          Criminal Division


           THE UNITED STATES OF AMERICA
                                          V.



                           GLENN W. PHILLIPS


                            INDICTMENT

                               Counts
              l 8 U.S.C. § 1343 (wire fraud - 2 counts)
              18 U.S.C. § 1341 (mail fraud - 4 counts)
                         Notice of forfeiture




          Filed in open court this _______ _
                                           _ _____day.
                Of_____ _____A.O. 20_____

                                  Clerk

                       13ail. $
